74 F.3d 81w
Gerald ROLF;  Cris Moravec;  Al Moravec;  Joe Hazelwood;Tom Culbertson;  Tony Garza;  and J.J. Arzola,Plaintiffs-Appellants,v.CITY OF SAN ANTONIO;  San Antonio Water System;  NelsonWolff, official and individual capacity, Frank Wing,official and individual capacity;  Roger Perez, official andindividual capacity;  Helen Ayala, official and individualcapacity;  Juan F. Solis, III, official and individualcapacity;  Weir Labatt;  Bill Thornton, official andindividual capacity;  Yolanda Vera, official and individualcapacity;  Nelda Weatherly, official and individualcapacity;  Sam Lopez, official and individual capacity;Philip Barship, official and individual capacity;  andClarence R. McGowan, official and individual capacity,Defendants-Appellees.
No. 95-50401

1
Summary Calendar.

United States Court of Appeals,Fifth Circuit.

2
Feb. 5, 1996.

NOTE: THE COURT HAS WITHDRAWN THIS OPINION